DETAILED ACTION
Claims 1-2, 5-7 are pending in this application.
	
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprinkle et al. (U.S. PGPub No. 2010/0262766) in view of Hashimoto et al. (U.S. PGPub No. 2016/0313943)

Claim 1
Sprinkle (2010/0262766) teaches:
A memory controller for controlling access to a flash memory including a plurality of physical blocks, each of which includes a plurality of pages, based on a command assigned from a host system, P. 0049 and FIG. 2 memory chips 218 are organized in block units and each block includes a plurality of pages; P. 0020 host 106 may write data to memory chips 118a
wherein the memory controller is configured to store a first correspondence relationship representing a correspondence relationship between […] a first logical region and a physical block of a first physical region in a first storage unit, and […] FIG. 1 and P. 0028 a plurality of channels (analogous to a physical region) are coupled to the controller 110, each supporting a plurality of flash chips 118; P. 0075 a partition scheme defines which channels are associated with which partitions (logical region); FIG. 2 and P. 0042 DRAM controller 254 translation of logical addresses used by the host to physical addresses (correspondence relationship) 
Sprinkle does not explicitly state the first physical region prohibiting a wear leveling process and tracking the correspondence relationship between a logical and physical block.
Hashimoto (2016/0313943) teaches:
A memory controller for controlling access to a flash memory including a plurality of physical blocks, each of which includes a plurality of pages, based on a command assigned from a host system, P. 0148-149 and FIG. 8 controller 14 is coupled to flash memory 16, which includes a number of physical blocks, each block includes a number of pages; P. 0163 a write command from host 3 includes an ID of a specific namespace
wherein the memory controller is configured to store a first correspondence relationship representing a correspondence relationship between a logical block of a first logical region and a physical block of a first physical region in a first storage unit, and P. 0213-214 The logical address space of the flash memory 16 is divided into a plurality of namespaces (first logical region), the mapping between the logical addresses and the physical addresses for each namespace is stored in a lookup table (first correspondence relationship) corresponding to the namespace. The physical resources of flash memory are is divided into a plurality of streams (first physical region), each stream associated with a namespace
the memory controller is configured to manage the first physical region as a region in which a wear leveling process is prohibited P. 0311 controller determines whether idle garbage collection is enabled or disabled for a namespace/stream; P. 0302 the ENIDGC field of a garbage collection command can be set to 0b to disable garbage collection 
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Sprinkle with the first physical region prohibiting a wear leveling process and tracking the correspondence relationship between a logical and physical block taught by Hashimoto
The motivation being to allow the host to disable idle garbage collection as needed (See Hashimoto P. 0304)
The systems of Sprinkle and Hashimoto are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Sprinkle with Hashimoto to obtain the invention as recited in claims 1-2.

Claim 5
Sprinkle (2010/0262766) teaches:
A memory system including a flash memory including a plurality of physical blocks, each of which includes a plurality of pages, and a memory controller configured to control access to the flash memory based on a command assigned from a host system, P. 0049 and FIG. 2 memory chips 218 are organized in block units and each block includes a plurality of pages; P. 0020 host 106 may write data to memory chips 118a
wherein the memory controller is configured to store a first correspondence relationship representing a correspondence relationship between […] a first logical region and a physical block of a first physical region in a first storage unit, and FIG. 1 and P. 0028 a plurality of channels (analogous to a physical region) are coupled to the controller 110, each supporting a plurality of flash chips 118; P. 0075 a partition scheme defines which channels are associated with which partitions (logical region); FIG. 2 and P. 0042 DRAM controller 254 translation of logical addresses used by the host to physical addresses (correspondence relationship) 
Sprinkle does not explicitly state the first physical region prohibiting a wear leveling process and tracking the correspondence relationship between a logical and physical block.
Hashimoto (2016/0313943) teaches:
 wherein the memory controller is configured to store a first correspondence relationship representing a correspondence relationship between a logical block of a first logical region and a physical block of a first physical region […], and P. 0213-214 The logical address space of the flash memory 16 is divided into a plurality of namespaces (first logical region), the mapping between the logical addresses and the physical addresses for each namespace is stored in a lookup table (first correspondence relationship) corresponding to the namespace. The physical resources of flash memory are is divided into a plurality of streams (first physical region), each stream associated with a namespace
the memory controller is configured to manage the first physical region as a region in which a wear leveling process is prohibited. P. 0311 controller determines whether idle garbage collection is enabled or disabled for a namespace/stream; P. 0302 the ENIDGC field of a garbage collection command can be set to 0b to disable garbage collection 
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Sprinkle with the first physical region prohibiting a wear leveling process and tracking the correspondence relationship between a logical and physical block taught by Hashimoto
The motivation being to allow the host to disable idle garbage collection as needed (See Hashimoto P. 0304)

Therefore it would have been obvious to combine Sprinkle with Hashimoto to obtain the invention as recited in claim 5.

Claim 6
Sprinkle (2010/0262766) teaches:
A memory controller for controlling access to a flash memory including a plurality of physical blocks, each of which includes a plurality of pages, based on a command assigned from a host system, P. 0049 and FIG. 2 memory chips 218 are organized in block units and each block includes a plurality of pages; P. 0020 host 106 may write data to memory chips 118a
wherein the memory controller is configured to store a first correspondence relationship representing a correspondence relationship between […] a first logical region and […] a first physical region in a first storage unit, FIG. 1 and P. 0028 a plurality of channels (analogous to a physical region) are coupled to the controller 110, each supporting a plurality of flash chips 118 (storage unit); P. 0075 a partition scheme defines which channels are associated with which partitions (logical region); FIG. 2 and P. 0042 DRAM controller 254 translation of logical addresses used by the host to physical addresses (correspondence relationship)
a second correspondence relationship representing a correspondence relationship between […] a second logical region different from the first logical region and […] a second physical region different from the first physical region is stored in a second storage unit, and FIG. 1 and P. 0028 a plurality of channels (including a second physical region) are coupled to the controller 110, each supporting a plurality of flash chips 118 (storage unit); P. 0075 a partition scheme defines which channels are associated with which partitions (including a second logical region); FIG. 2 and P. 0042 DRAM controller 254 manages the translation of logical addresses used by the host to physical addresses (correspondence relationship)
Hashimoto (2016/0313943) teaches:
A memory controller for controlling access to a flash memory including a plurality of physical blocks, each of which includes a plurality of pages, based on a command assigned from a host system, P. 0148-149 and FIG. 8 controller 14 is coupled to flash memory 16, which includes a number of physical blocks, each block includes a number of pages; P. 0163 a write command from host 3 includes an ID of a specific namespace
wherein the memory controller is configured to store a first correspondence relationship representing a correspondence relationship between a logical block of a first logical region and a physical block of a first physical region […], P. 0213-214 The logical address space of the flash memory 16 is divided into a plurality of namespaces, the mapping between the logical addresses and the physical addresses for each namespace is stored in a lookup table (first correspondence relationship) corresponding to the namespace. The physical resources of flash memory are is divided into a plurality of streams (first storage unit), each stream associated with a namespace
the memory controller is configured to manage the first physical region as a region in which a wear leveling process is prohibited, P. 0311 controller determines whether idle garbage collection is enabled or disabled for a namespace/stream; P. 0302 the ENIDGC field of a garbage collection command can be set to 0b to disable idle garbage collection
a second correspondence relationship representing a correspondence relationship between a logical block of a second logical region different from the first logical region and a physical block of a second physical region different from the first physical region […], and P. 0213-214 The logical address space of the flash memory 16 is divided into a plurality of namespaces (second logical region), the mapping between the logical addresses and the physical addresses for each namespace is stored in a lookup table (e.g. second correspondence relationship) corresponding to the namespace. The physical resources of flash memory are is divided into a plurality of streams (second storage unit), each stream associated with a namespace
the second physical region is managed as a region in which the wear leveling process is permitted. P. 0311 controller determines whether idle garbage collection is enabled or disabled for a namespace/stream; P. 0302 the ENIDGC field of a garbage collection command can be set to 1b to enable idle garbage collection
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Sprinkle with the first physical region prohibiting a wear leveling process and tracking the correspondence relationship between a logical and physical block taught by Hashimoto
The motivation being to allow the host to disable idle garbage collection as needed (See Hashimoto P. 0304)
The systems of Sprinkle and Hashimoto are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Sprinkle with Hashimoto to obtain the invention as recited in claim 6.

Claim 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprinkle et al. (U.S. PGPub No. 2010/0262766) in view of Hashimoto et al. (U.S. PGPub No. 2016/0313943) in view of Kuehne et al. (U.S. PGPub No. 2011/0055458)

Claim 2

The memory controller according to claim 1, wherein a first process of writing the data to the physical block of the first physical region based on the first correspondence relationship is performed when the command for writing the data to the first logical region has been assigned from the host system, and P. 0213-214 the mapping between the logical addresses and the physical addresses for each namespace is stored in a lookup table (e.g. first correspondence relationship) corresponding to the namespace; P. 0263 controller 14 looks up the physical address to which the data should be written by referring to the lookup table (LUT) 19; P. 0163 a write command from host 3 includes an ID of a specific namespace 
The systems of Sprinkle and Hashimoto do not explicitly state writing data to a physical block with a minimum or maximum erase count based on a state of the logical block.
Kuehne (2011/0055458) teaches: 
wherein the first process is a process of writing the data to a physical block with a minimum erase count or a maximum erase count among writable physical blocks of the first physical region based on a state of the logical block of the first logical region. P. 0113 and FIG. 9 during a write operation, the logical page address (i.e. corresponding to a logical block) is received and decoded (steps 600,605); P. 0116 and FIG. 9 the cache flag 517 for the logical page address indicates the page has not been copied to the cache (i.e. a state of the logical block); P. 0098 erased page anchor chain is sorted so the lowest erase count is selected when a new block is needed to for a write
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Sprinkle and Hashimoto with writing data to a physical block with a minimum or maximum erase count based on a state of the logical block taught by Kuehne.

The systems of Sprinkle, Hashimoto and Kuehne are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Sprinkle and Hashimoto with Kuehne to obtain the invention as recited in claim 2.

Claim 7
Hashimoto (2016/0313943) teaches:
The memory controller according to claim 6, wherein a first process of writing data to the physical block of the first physical region based on the first correspondence relationship is performed when the command for writing the data to the first logical region has been assigned from the host system, and P. 0213-214 the mapping between the logical addresses and the physical addresses for each namespace is stored in a lookup table (e.g. first correspondence relationship) corresponding to the namespace; P. 0263 controller 14 looks up the physical address to which the data should be written by referring to the lookup table (LUT) 19; P. 0163 a write command from host 3 includes an ID of a specific namespace 
The systems of Sprinkle and Hashimoto do not explicitly state writing data to a physical block with a minimum or maximum erase count based on a state of the logical block.
Kuehne (2011/0055458) teaches: 
the first process is a process of writing the data to a physical block with a minimum erase count or a maximum erase count among writable physical blocks of the first physical region based on a state of the logical block of the first logical region. P. 0113 and FIG. 9 during a write operation, the logical page address (i.e. corresponding to a logical block) is received and decoded (steps 600,605); P. 0116 and FIG. 9 the cache flag 517 for the logical page address indicates the page has not been copied to the cache (i.e. a state of the logical block); P. 0098 erased page anchor chain is sorted so the lowest erase count is selected when a new block is needed to for a write
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Sprinkle and Hashimoto with writing data to a physical block with a minimum or maximum erase count based on a state of the logical block taught by Kuehne.
The motivation being to minimize the amount of copying of pages before erasing a block generate a free block for writing of pages (See Kuehne P. 0072)
The systems of Sprinkle, Hashimoto and Kuehne are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Sprinkle and Hashimoto with Kuehne to obtain the invention as recited in claim 7.

Response to Arguments
Applicant’s arguments with respect to the rejection of claim(s) 1 and 5 in view of Sprinkle and Shen have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner notes the addition of Hashimoto, which teaches selectively disabling idle garbage collection for different namespaces. The combination of Sprinkle and Hashimoto are relied on to teach the limitations of claims 1 and 5.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257.  The examiner can normally be reached on 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/STEPHANIE WU/Examiner, Art Unit 2133   

/SEAN D ROSSITER/Primary Examiner, Art Unit 2133